 

 

eck

U.S. DIS
Ad

re 4 i ~

2019 JUN 12 PM I: 42

 

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA

 

CLERK Wu. Ceo
DUBLIN DIVISION SO. DIST. OF 8a

SKIPPER LAMAR JACKSON, )
)

Plaintiff, )

)

V. ) CV 319-009

)

MARILYN H. CALLAWAY; ANTIONE )
CALDWELL, Warden; and FORREST )
LESTER, Chaplain, )
)

Defendants. )

ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which objections have been filed. (Doc. no. 10.)
Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge
as its opinion, DISMISSES Plaintiff's complaint for failure to state a claim upon which
relief may be granted, and CLOS is civil action.

SO ORDERED this / a day of June, 2019, at Augusta, Georgia.

 
 

 

- fo ~
UNITED STATES DISTRICT JUDGE

 
